        Case 1:17-cv-06903-RJS Document 82 Filed 12/11/20 Page 1 of 3




                                         D
                                         ecemb
                                             er11,2020
ByECF

TheH on.Richa
            rdJ.Sull
                   ivan
Uni
  tedState
         sCou r
              to fAppeal
                       sfo
                         rtheSe
                              condCi
                                   rcu
                                     it
Dan
  ielP a
       tr
        ick MoynihanU n
                      it
                       edSta
                           tesC
                              our
                                thou
                                   se
500Pe a
      rlSt
         .,Room2530
NewY ork,N ewYork10007

      R
      e:     O
             akl
               eyv
                 .Do
                   lan
                     ,eta
                        l.,17-
                             cv-
                               06903(RJS
                                       )

D
earJ
   udg
     eSu
       ll
        ivan
           :
      W
      er ep
          res
            entPla
                 int
                   iffChar
                         lesO ak
                               leyintheabov
                                          e- ref
                                               erenceda
                                                      ctionandw ri
                                                                 tein
oppo
   si
    tiontoD e
            fendan
                 ts’Dec
                      emb e
                          r7,20  20(Dk
                                     t.75)reque
                                              stforperm
                                                      issiontofi
                                                               leamotionfo
                                                                         r
summ a
     ryjudgmentandforadis
                        coverystay.Fo
                                    rtherea
                                          s on
                                             ssetfor
                                                   thbelow ,Def
                                                              endant
                                                                   s’
requ
   est
     ss hou
          ldbedenied
                   .

       Fi
        r s
          t,D ef endants’D ecember7l   e
                                       tterascribesafindingtoth eS econdC ircui
                                                                              tthatdo e
                                                                                      s
notapp earinth atcou rt
                      ’ sopinion–n am  e
                                       ly,th a
                                             tthecou r
                                                     t“m  adeclearth a
                                                                     tthislones u
                                                                                rviving
cla
  imi sex c eeding lynarrow.”Th eop inionm  akesnos uchcon clus
                                                              ion;inf  act
                                                                         ,w  h
                                                                             atrem ain
                                                                                     sa sa
resul
    to fth eS econdC  ircu
                         it’sopinionand M  and a
                                               tearetw  ocla
                                                           im s,onefo rassau
                                                                           lt(theFifth
CauseofA  ction)  ,andon eforb at
                                tery(th eSixthC auseofA  ct
                                                          ion),n e
                                                                 itherofw hi
                                                                           chi sa“n ar
                                                                                     row ”
cla
  imno  r“ ex c
              e edingly”so. A sth eSe condC ircui
                                                topin ed,thed e
                                                              term ina
                                                                     tiono fw he
                                                                               ther
Defendants’fo rcew  asreasonableis“g eneral
                                          lyb estlef
                                                   tfo rthejurytod  e
                                                                    cide”“b ecau
                                                                               seo fits
intens
     elyf a ctualn atur
                      e.”O ak
                            l eyv.D olan,N   o
                                             .20 -
                                                 642,2020WL6703527    ,at*3(2 dCir
                                                                                 .N  ov.
16,2020 )(int e
              rn alcita
                      tionsom it
                               ted)

       S
       econd,s umm aryjudgm entshou ldnotb egr antedw here
                                                         ,a shere
                                                                ,theparti
                                                                        esh avenot
hadanyoppo rtun
              itytocondu ctdiscove ryandd evelopaf actualrecord
                                                              .S ee,e
                                                                    .g.,Suterav.
ScheringCorp
           .,73F  .3d13,18(2dC  ir.1995)( “Ap ar
                                               tyoppo  s
                                                       inga mo t
                                                               ionforsumm  a
                                                                           ry
judgm entmusth av
                eh adtheoppo rtunitytodiscov erinform a
                                                      tionth a
                                                             tisess
                                                                  enti
                                                                     altoh i
                                                                           s
opposit
      iontothe motion”)
                      .D  e
                          fend ant
                                 sw  ou
                                      ldh  avethiscou r
                                                      t,r a
                                                          th e
                                                             rthanajury,rendera
dec
  isiononth em er
                itsw i
                     thoutprovidingP la
                                      int
                                        iffanoppo  rtunitytodiscove
                                                                  rrelevantand
admissib
       leevidence
                .Th  eli
                       tanyo ffactu a
                                    lconclu s
                                            ion scontainedonp agethre
                                                                    eo fD ef
                                                                           endant
                                                                                ’s
Decemb e
       r7l  et
             terhighl
                    ightthen eedfo rdis
                                      cov eryandju ryr eso
                                                         lutionofthe
                                                                   seando ther
content
      ions
         .

    Thi
      rd,De
          fendant
                s’con
                    ten
                      tion–tha
                             tbeca
                                 use“wha
                                       tpre
                                          cip
                                            ita
                                              ted[Pl
                                                   ain
                                                     ti
                                                      ff’
                                                        s]remov
                                                              al”
f
rom MSGarei
          rre
            levan
                ttoa
                   sse
                     sshisas
                           saul
                              tandba
                                   tt
                                    eryc
                                       laims
                                           ,Pl
                                             ain
                                               tif
                                                 fisno
                                                     tenti
                                                         tl
                                                          edto
         Case 1:17-cv-06903-RJS Document 82 Filed 12/11/20 Page 2 of 3

D
ecemb
    er11,2020
P
age2
di
 s covery–i  serron eou s.Ev eninth   ecrimin alcon text,w  h e
                                                              r etheS econdC  ircui
                                                                                  th  ash eldth ata
defendan tisentit
                l edtom   ored eferen ceth anap  rivates e curi
                                                              tygu  a
                                                                    rd, plaintif
                                                                               f’sb eh avior,
includingw  hatp re c
                    ipitatedh isb eh avior
                                         ,isan   ece ssaryp a r
                                                              to fthean aly s
                                                                            isa stow   h
                                                                                       eth erth e
forceu s edw asre ason able.S eeO a kleyv .D olan, WL6703527a       t*3( quotingG rahamv   .
Conno r,490U   .S.386  ,396(1989   ))(notingth  atthe“ s ev e
                                                            rityo fthec r
                                                                        im  e”isd i
                                                                                  re ctl
                                                                                       yr  e
                                                                                           l evantto
assess
     ingw   he
             th erth efo rcedu sedw   asre a
                                           s onab le);Noonanv   .L u
                                                                   th er,206N   .Y.105  ,108(1912  )
(uponr  evokingal i cense,ap rop ertyow  n e
                                           rcou  ldon lyu  ser easonablefo rce ,“a
                                                                                 fterh av ing
af
 fo rdedh  e
           rar ea son ableoppo rtun itytol eav e
                                               ,o rw  hiles h ew asb ehavinginad  i sorderly
mann e
     r,s  h
          er e
             fu sed togo   ”)
                            .Th  ec  entr
                                        alqu e s
                                               tionr  em  a
                                                          ininginth  isactioni sw h e
                                                                                    th er
Defendan ts’us eo ffo rceinr emov  ingP laintiffw  a
                                                   sr e ason able( s
                                                                   eeAm  end.Comp   l.,D  k
                                                                                          t.36a  t¶¶
50,123 ,124 ,127 ),andt  h eansw ertoth  a
                                         tqu  estiond ep end suponth  ef actsandc ir cum stan cesof
Defendan ts’condu  ct,w  hichr equir esdiscov ery.F  orex  amp le,itm ayb  ere a
                                                                               sonab letou  s ea
greate
     ramoun  to ffo r cetoe jectanagg   re
                                         s s
                                           iv e,b el
                                                   lig erent,o rintoxicatedf an(D efen dan ts’
contentionr egardingP  lainti
                            ff)o rtoe j e
                                        cts om  eon ew hopo  sedath reattoo th er
                                                                                so rh  adaw   eapon
inh erpo  s
          sess
             ion ,w herea suseo  fs  uchforc ew  ouldb  eun re asonabletor emov  eaf anw atch inga
gam eunob  t
           rusively.I  rres p
                            ectiv eo ftherigh ttor  evok eP l
                                                            ain t
                                                                iff’
                                                                   sl icen se
                                                                            ,i fD efend ants’
perpetratedun reas onablev iolenc eonP  lain
                                           tiff–th   ati s
                                                         ,w i
                                                            thou tjusti
                                                                      fication,t aking in toa ccount
al
 lo fth ef a
           ctsandc  ircum  st
                            an ces,in cludingw h atp re c
                                                        ip it
                                                            at edP l
                                                                   ainti
                                                                       ff’sr emov al,a sw  e
                                                                                           lla s
whato ccu r
          reddu ringh  isr emov al–th   eyar eli ablefo ra ssaultandb  a
                                                                       ttery.S ee,e.g .,J.L.v .E.
Suffol
     kBo  ces,N o
                .14C   iv .4565 ,2018 WL1882847      ,a t*13(E   .D.N.Y .A  p
                                                                            r.19 ,2018 )(ev   enat
thes umm  aryjudgm  en tph  a
                            se,de fend ant
                                         ’sa lleg edp erc ept
                                                            iono  fthep laint
                                                                            if f
                                                                               ’sb eh av
                                                                                       io rc reateda
juryqu  est
          iona stow   hetherth eamoun  to ffor ceu se dw  asr easonableina  s
                                                                            s aul
                                                                                tcl a
                                                                                    im ).

         Fourth,tw ovideoso ffer
                               edtod   a
                                       tebyD  ef
                                               end an
                                                    t sund e
                                                           rm ineth e
                                                                    ircon tent
                                                                             ionth atth ei
                                                                                         r
us eo ffor cew as,a sa m at
                          terofl aw,r e
                                      ason abl
                                             e.O nev ideos how sPlainti
                                                                      ffc a
                                                                          lm lys h
                                                                                 akingh  ands
withf an s
         ,l aughingw ithp eoplesi
                                ttingn exttoh im,ands p eak
                                                          ingw  i
                                                                thD  efendants’s e
                                                                                 rvic e
emp loy  ees
           .S  eeD k
                   t.N o.43-  2
                              aat8 :13- 8
                                        :18.Th en,aft erastopp ageinp layandw it
                                                                               hou t
provo  cat
         ion ,Jam esD ol
                       ans  igna
                               lstos  ecur
                                         ityp er
                                               sonn e
                                                    l( w
                                                       ithadow   nw ardpointingg e
                                                                                 stur e),id.
at8 :19 :12,w ho,s econdsth erea
                               fter,converg euponPl a
                                                    intif
                                                        f, confronthim, and ,whenP laintif
                                                                                         f
stan dsup ,g rab,andpu llPlaint
                              iffb ackw a
                                        r ds
                                           .Id .at8:19:49 .Itw  a
                                                                sa fterD o
                                                                         lan ’
                                                                             sunp rovok ed
sign al–ev  idenceo fap lano rpr
                               io rinst
                                      ruction–t hatD efendants’securityp e
                                                                         rsonn e
                                                                               lresort edto
un reas onablefo r
                 c e
                   .Ano  thervideod  ep
                                      i c
                                        tsP la
                                             int
                                               iff’
                                                  sa rm sraisedinad  efens
                                                                         iv eposture,w hena
se curitygu  a
             rdg rabsPlaintiff’
                              sarmandp   usheshimb  a
                                                    ck,c ausingP l
                                                                 aintif
                                                                      ftof  al
                                                                             l.SeeD kt.43- 4
at0 :11 -0:19.Th islim i
                       tedev idenc e–w edono tev eny etknow ,fo rex ample,w hatw assaid1to
andbyP   l a
           intif
               fatth e mom entsd epi c
                                     tedi nthetw ovideos–d  emon s
                                                                 tr a
                                                                    testhatf ac
                                                                              tualqu e s
                                                                                       tions

1
  Thetwoc asesDefend antsc
                         itetoar guethataudioi
                                             sun  n
                                                  ecessaryar enotonp oint.Ine ac h,plaint
                                                                                        if
                                                                                         fw as
in c
   arcera
        ted(whichimp  ac
                       tedt hede
                               termina
                                     tiono freas onab
                                                    len e
                                                        ss)andw asind ispu
                                                                         ta blyt heini
                                                                                     tial
aggressor–“ assume dabox ingstan
                               c eand ma d
                                         eclea
                                             rh isw il
                                                     lingnesstofigh
                                                                  t,”i nMcKi nne yv.D zurenda,
555F .Ap p’x11 0
               ,11 1( 2dC i
                          r.2014)( summ aryorde
                                              r),andi nit
                                                        ia
                                                         t e
                                                           dt hephysicalstrugg l
                                                                               e,afterwhic h
defendantc o
           rrect
               ion a
                   lo ff
                       icer
                          sr e
                             spond ed“toanaler
                                             tfo roff
                                                    icerassista
                                                              nce,”i nMcCoyv .F  erguson,20 19
WL3 8060 08
          ,a t*2–3(S  .D.W.V a
                             .A ug.1 3
                                     ,2 019)(de
                                              fe ndant“easi
                                                          ly,reasonably,ands  houldh ave
con c
    ludedt ha
            timm  ediateac
                         tionw asnecessarybecau
                                              s etheph ysi
                                                         cala l
                                                              terca
                                                                  tion …po  se da nimm inent
threattothes a
             fety”o fac or
                         rect
                            ionso f
                                  fice
                                     ra nd“tothes e
                                                  curityofth efa
                                                               cil
                                                                 ity”).Seea lsoO  ak
                                                                                   leya t* 3
(quot
    i n
      gG rahamv .C on nor,49 0U.S.38 6
                                     ,39 6(1989))(“‘ten
                                                      s e
                                                        ,u ncer
                                                              tain
                                                                 ,a ndr ap
                                                                         idlye  volvi
                                                                                    ng’”
circumstancesinthec rimina
                         lc on
                             text“isnotn ece
                                           ssa
                                             ri
                                              l yreason ab
                                                         lei ntheciv
                                                                   ilc onte
                                                                          x tt or emov ea
personwh  o
          selicensetor emainonp r
                                i v
                                  atepropert
                                           yh a
                                              sb  eenrevoked” )
                                                              .
Case 1:17-cv-06903-RJS Document 82 Filed 12/11/20 Page 3 of 3
